Judgment modified by striking from the last paragraph thereof the words “ on the merits ” and by inserting in place thereof the words “ without prejudice.” In a new action it may be proved that money damages will amply compensate defendant, under the doctrine of Lacov v. Ocean Ave. Building Corp. (257 N. Y. 362) and equities in favor of the plaintiff in respect to the present and former character of the neighborhood may be more clearly established. As so modified the judgment is unanimously affirmed, with costs to respondent. The direction for judgment contained in the decision is modified accordingly. Present —• Lazansky, P. J., Hagarty, Carswell, Seudder and Davis, JJ.